                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




CATALINBREAD LLC,                                  No. 3:18-cv-01795-HZ

                     Plaintiff,

      v.

HOWARD GEE, SCOTT MILLER,                          OPINION & ORDER
BORIS LUTSKOVSKY, and
MICHAEL ERICKSON,

                     Defendants.

Aaron J. Cronan
CRONAN LAW LLC
4207 SE Woodstock Blvd. #440
Portland, OR 97206

      Attorney for Plaintiff

///

///

///



1- OPINION & ORDER
Christopher G. Lundberg
HAGLUND KELLY LLP
200 SW Market St., Suite 1777
Portland, OR 97201

       Attorney for Defendants Howard
       Gee, Scott Miller, Boris Lutskovsky

Megan K. Houlihan
Jon P. Stride
TONKON TORP LLP
888 SW Fifth Ave., Suite 1600
Portland, OR 97204

       Attorneys for Defendant Michael Erickson

HERNÁNDEZ, District Judge:

       Plaintiff Catalinbread LLC alleges that four former employees, Defendants Howard Gee,

Scott Miller, Boris Lutskovsky, and Michael Erickson, conspired to misappropriate Plaintiff’s

intellectual property, tangible property, and protected trade secrets. Plaintiff brings eight claims

against Defendants—two pursuant to federal statutes, the Computer Fraud and Abuse Act

(“CFAA”) and the Defend Trade Secrets Act (“DTSA”); and six based on state statutes or

common law. Defendants1 move to dismiss Plaintiff’s complaint. Defendants argue that Plaintiff

fails to state a claim under the CFAA or the DTSA, and that the Court should decline to exercise

supplemental jurisdiction over Plaintiff’s state and common law claims. The Court grants

Defendants’ motion in part by dismissing the CFAA claim. However, the Court denies the

remainder of Defendants’ motion and grants Plaintiff leave to amend.

                                          BACKGROUND

       Plaintiff produces “unusual and innovative” guitar pedals which are sold across the

United States and internationally. First Am. Compl. (“FAC”) ¶ 12. Plaintiff was founded in 2003


1
 Defendants Miller, Gee, and Lutskovsky file a motion to dismiss, which defendant Erickson joins.
Joinder, ECF 22.


2- OPINION & ORDER
by Nicholas Harris, who passed away unexpectedly on March 9, 2016. FAC ¶¶ 3, 10, 17. Mr.

Harris’ mother, Mary Burkett, assumed control of the company in June of 2017. FAC ¶¶ 17-18.

       Defendants are former employees of Plaintiff. Mr. Miller was Plaintiff’s Sales

Representative and temporary manager after Mr. Harris passed away. FAC ¶ 3. Mr. Gee

designed guitar pedals. FAC ¶ 4. Mr. Lutskovsky provided information technology and computer

support. FAC ¶ 5. Mr. Erickson provided customer service and artist relations. FAC ¶ 6.

       Plaintiff alleges that it developed and continues to maintain the following proprietary and

confidential information:

   -   Build of Material (“BOM”), specifying exactly which parts are required for each pedal
       manufactured;

   -   Cost of Goods (“COG”), the proprietary list of wholesale cost for each component of the
       pedals, since Plaintiff’s costs necessarily vary from other manufacturers because the
       sources and purchase prices are negotiated confidentially;

   -   Schematics, describing the circuit structure and signal flow of the pedals, which are
       confidential and protected information, especially for new or unreleased pedals, because
       a competitor would require significant time and effort to reverse engineer them;

   -   Product structures, defining the exact measurements and methods for building the pedals;

   -   Project files, including the application or program specific files that allow Plaintiff to
       design and test schematics, product structures, printed circuit boards, program microchips
       and even the images printed on the pedal itself; and

   -   Data files, which are the final exported versions of the project files, used primarily to cut
       circuit boards, shape enclosures, flash machine code onto microchips, and print graphics
       on the pedals.

FAC ¶ 13. Collectively, this information constitutes Plaintiff’s trade secrets. FAC ¶ 14. Plaintiff

took steps to secure and protect the trade secrets, including adopting confidentiality policies and

procedures in its employee handbook; maintaining a secure computer network, protected by

passwords and limiting user accounts to employees with password requirements; and

deprovisioning employees who left employment. FAC ¶ 16.



3- OPINION & ORDER
       According to Plaintiff, once Ms. Burkett assumed control of the company in June of

2017, production suddenly and without explanation fell significantly below prior levels. FAC ¶

18. At the same time, Defendants were conspiring to force Ms. Burkett to sell them the company

by making it difficult, if not impossible, to continue the operations if she refused. FAC ¶ 20. In

approximately August of 2017, Mr. Miller and Mr. Gee began insisting that Ms. Burkett sell

them the company and that she provide financing for the sale. FAC ¶ 22.

       In approximately September of 2017, Defendants started taking the following steps

towards founding a company to compete with Plaintiff:

   -   Using Plaintiff’s laptops to communicate privately on the online messaging service
       Slack;

   -   Removing components for building product, including proprietary development parts;

   -   Making plans to raise money for their competing venture;

   -   Purchasing domain names for use with the competing company; and

   -   Continuing to work for Plaintiff while surreptitiously planning their competing company.

FAC ¶¶ 20, 23, 24.

       In approximately October of 2017, concerned that Plaintiff would discover their plans,

Defendants accessed Plaintiff’s Slack account and Plaintiff’s on-site computers and, without

authorization, deleted information that could reveal their plans for a new company. FAC ¶ 25. At

the same time, Mr. Gee and Mr. Lutskovsky created a second Slack channel that allowed

Defendants to communicate outside of Plaintiff’s system. FAC ¶ 26. Defendants began using

Plaintiff’s proprietary engineering to develop a line of competing products. FAC ¶ 28. They also

initiated a smear campaign against Plaintiff. FAC ¶ 40.

       On or about October 13, 2017, Defendants conspired to coerce Ms. Burkett to sell

Plaintiff to them or they would cause the company to self-destruct. FAC ¶ 29. The following day,



4- OPINION & ORDER
Defendants resolved to stop producing, in order to coerce Plaintiff to fire them or sell them the

business. FAC ¶ 31.

       On or about October 16, 2017, Defendants “falsely and without authorization mark[ed]

supplies as out of stock and download[ed] protected build of material (“BOM”), cost of goods

(“COG”) schematics, product structures, files, and other data from Catalinbread computers and

ma[de] copies for later appropriation.” FAC ¶ 32. They also expressed their plans on Slack to

destroy or render inaccessible critical and proprietary information. FAC ¶ 35. Defendants purged

their company phones, deleted information from Plaintiff’s computers, changed and deleted

online passwords, purged Plaintiff’s laptops, and took Plaintiff’s property. FAC ¶ 39. Then, Mr.

Miller, Mr. Gee, and Mr. Erickson quit. FAC ¶ 39. Mr. Lutskovsky was fired a few days later.

FAC ¶ 39.

       According to Plaintiff, “[f]ollowing the end of Defendants’ employment with Plaintiff,

there was evidence of unusual traffic on the Catalinbread network, including multiple instances

where some of the shop computers showed signs that someone had attempted to login to the

computer and/or the company network. One of the primary targets was the main shop computer

discussed in the Slack threads as a target for deletion.” FAC ¶ 41. Based on the plans discussed

over Slack by Defendants as well as the “targeted nature of the actions,” Plaintiff believes

Defendants “accessed company-protected systems after their actual and legal authority was

revoked.” FAC ¶ 42.

       Plaintiff also alleges that Defendants “took substantial steps to form a competing business

and use some of the trade secrets they copied and then deleted from Catalinbread computers as

well as the physical prototypes of which they retained.” FAC ¶ 43. As to damages, Plaintiff

alleges:




5- OPINION & ORDER
       As the direct and proximate result of the intentional, planned and systematic deletion,
       removal and destruction of company assets, Burkett and Catalinbread were forced to
       expend significant time and money to restore business operations; the business incurred
       substantial and near terminal losses in revenue, sales, production, and suffered irreparable
       damage to its reputation.

FAC ¶ 44.

                                           STANDARDS

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency

of the claims. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “All allegations of material

fact are taken as true and construed in the light most favorable to the nonmoving party.” Am.

Family Ass'n, Inc. v. City & Cnty. of S.F., 277 F.3d 1114, 1120 (9th Cir. 2002). However, the

court need not accept conclusory allegations as truthful. See Warren v. Fox Family Worldwide,

Inc., 328 F.3d 1136, 1139 (9th Cir. 2003) (“[W]e are not required to accept as true conclusory

allegations which are contradicted by documents referred to in the complaint, and we do not

necessarily assume the truth of legal conclusions merely because they are cast in the form of

factual allegations.”) (internal quotation marks, citation, and alterations omitted). Rather, to state

a plausible claim for relief, the complaint “must contain sufficient allegations of underlying

facts” to support its legal conclusions. Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).

       A motion to dismiss under Rule 12(b)(6) will be granted if a plaintiff alleges the

“grounds” of his “entitlement to relief” with nothing “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action[.]” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). "Factual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint are true (even if

doubtful in fact)[.]” Id. (citations and footnote omitted).




6- OPINION & ORDER
       To survive a motion to dismiss, a complaint “must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face[,]” meaning “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation marks omitted). A complaint must contain “well-pleaded facts” which

“permit the court to infer more than the mere possibility of misconduct[.]” Id. at 679.

                                           DISCUSSION

I.     Computer Fraud and Abuse Act, 18 U.S.C. § 1030 (“CFAA”)

       Defendants argue that Plaintiff fails to state a CFAA claim.2 The Court agrees.

       “The CFAA prohibits a number of different computer crimes, the majority of which

involve accessing computers without authorization or in excess of authorization, and then taking

specified forbidden actions, ranging from obtaining information to damaging a computer or

computer data.” LVRC Holdings LLC v. Brekka, 581 F.3d 1127, 1131 (9th Cir. 2009). While

Plaintiff does not identify specific subsections of 18 U.S.C. § 1030 that were violated3, its

allegations fit into two of the crimes established by the CFAA, 18 U.S.C. §§ 1030(a)(2) and

(a)(4). Section 1030(a)(2) provides for criminal penalties to be imposed on a person who:

       intentionally accesses a computer without authorization or exceeds authorized access,
       and thereby obtains-- . . . (C) information from any protected computer [.]

(emphasis added). Section 1030(a)(4) provides for criminal penalties to be imposed on a person

who:




2
  Defendants also contend that Plaintiff’s allegations fall short of meeting Rule 9(b)’s
particularity requirement. Because the Court dismisses Plaintiff’s claim under Rule 12(b)(6), it
declines to reach Defendants’ alternative argument.
3
  When amending its FAC, Plaintiff must cite to the specific part of the statute that it alleges
Defendants violated.


7- OPINION & ORDER
       knowingly and with intent to defraud, accesses a protected computer without
       authorization, or exceeds authorized access, and by means of such conduct furthers the
       intended fraud and obtains anything of value . . . .

(emphasis added). While the CFAA is “primarily a criminal statute,” Brekka, 581 F.3d at 1134, a

civil action for a violation of § 1030 may be brought if the conduct involves one of five

enumerated factors. 18 U.S.C. § 1030(g). The relevant factor at issue in this case is “loss to 1 or

more persons during any 1-year period . . . aggregating at least $5,000 in value.” 18 U.S.C. §

1030(c)(4)(A)(i)(I).

        According to Defendants, Brekka forecloses Plaintiff’s CFAA claim because “the

gravamen of plaintiff’s CFAA claim is . . . that defendants violated the Act by breaching its

employee use restrictions” as opposed to a violation due to accessing Plaintiff’s computers

without authorization or by exceeding authorized access. Defs.’ Mot. Dismiss 8, ECF 21.

Plaintiff responds by relying on United States v. Nosal, 844 F.3d 1024, 1033 (9th Cir. 2016)

(“Nosal II”) and pointing to allegations in the Complaint that it contends comprise allegations of

Defendants both accessing computers without authorization and exceeding authorized access.

       Brekka involved a former employee who wanted to compete using confidential data from

his former company. The plaintiff (LVRC) alleged that its former employee, Brekka, violated the

CFAA when Brekka emailed documents to himself and his wife prior to leaving LVRC. Brekka,

581 F.3d at 1129. The Ninth Circuit disagreed. Because Brekka was authorized to use LVRC’s

computers while he was employed at LVRC, the Court held that he did not access a computer

“without authorization.” Id. “In other words, for purposes of the CFAA, when an employer

authorizes an employee to use a company computer subject to certain limitations, the employee

remains authorized to use the computer even if the employee violates those limitations.” Id. at

1133. Further, he did not “exceed authorized access” by emailing the documents because he was




8- OPINION & ORDER
entitled to obtain the documents. Id. at 1129. However, if Brekka had accessed LCRV’s

information after LVRC rescinded his right to do so, or after he left the company, then he would

have violated the CFAA. Id. at 1136.

       The Ninth Circuit reiterated its Brekka holding seven years later in Nosal II, where an

employee left his company, had his computer access credentials revoked, yet continued to access

the employer’s database using the credentials of the employee’s former executive assistant.

Nosal II, 844 F.3d at 1029. The Court stated: “[A] person uses a computer ‘without

authorization’ under [the CFAA] . . . when the employer has rescinded permission to access the

computer and the defendant uses the computer anyway.” Id.

       Plaintiff argues that “[t]he basis of the CFAA claim is Plaintiff’s allegation that

Defendants actually accessed and destroyed content on a computer they certainly did not have

any authority to access.” Pl.’s Resp. 9, ECF 24. However, Plaintiff cites to only three paragraphs

of its FAC to supports its argument:

   -   On or about October 16, 2017, Defendants expressly discussed their plans on Slack to
       destroy or render inaccessible critical and proprietary information:

               Miller: “Might be a good idea to wipe my old MacBook clean. That’s got the
               Deluxe and Pre files as well as all the old shit. The iMac has the old shit on it but
               not deluxe and pre. Change the passwords too. Make that asshole really have to
               work to get any of that info.”

               Erickson: “Is that the laptop on your desk?”

               Miller: “Yup. I did a reset, but I’m not sure it completed. It wanted me to sign into
               the App Store with my Apple ID but I didn’t do that.”

       Later that day:

               Erickson: “@baldo [Miller] can you snag and wipe Bryan’s MacBook?”

       It is notable that Bryan no longer worked for Catalinbread, thus they accessed and altered
       data on a computer for which they did not have authority. FAC ¶ 35.




9- OPINION & ORDER
    -   Following the end of Defendants’ employment with Catalinbread, there was evidence of
        unusual traffic on the Catalinbread network, including multiple instances where some of
        the shop computers showed signs that someone had attempted to login to the computer
        and/or the company network. One of the primary targets was the main shop computer
        discussed in the Slack threads as a target for deletion. FAC ¶ 41.

    -   Based upon the targeted nature of the actions and the express plans discussed among the
        Defendants, Plaintiff believes the Defendants, in concert, accessed company-protected
        systems after their actual and legal authority was revoked. FAC ¶ 42.

        None of these allegations are enough to constitute a violation of the CFAA. To the extent

Defendants accessed and altered Plaintiff’s computers while they were employed by Plaintiff and

Plaintiff had not rescinded its permission, such conduct does not constitute a CFAA violation

under Brekka.

        As to the access of Bryan’s computer, the FAC does not allege any facts to support the

conclusory statement that Defendants accessed and altered Bryan’s computer. The FAC does not

make clear that anyone accessed and altered Bryan’s computer; Plaintiff’s Response suggests

that Plaintiff does not know. See Pl.’s Resp. 8. Nor does the FAC allege that Defendants lacked

authority to access Bryan’s laptop while they were still employed by Plaintiff.4 At most, the FAC

establishes that two defendants discussed the possibility of accessing and altering Bryan’s laptop.

That is not a CFAA violation.

        The FAC also does not allege that Defendants accessed company-protected systems after

their authority was revoked. Instead the FAC alleges that someone attempted to access the

company network and that Plaintiff believes it was Defendants because they had talked about




4
  Plaintiff makes several arguments in its Response that are not supported by any allegation in the FAC.
For example, Plaintiff writes, “Erickson had no authority to access this other employee’s computer, nor
did Miller have the authority to grant such authority to Erickson.” Pl.’s Resp. 10-11; “Defendants
accessed the Catalinbread network and computers after their employment ended,” Pl.’s Resp. 11; and
“Lutskovsky was the IT administrator,” Pl.’s Resp. 12 n. 2. The FAC does not contain these allegations;
therefore, the Court does not consider them in its analysis regarding the adequacy of the pleading.


10- OPINION & ORDER
doing so. Such speculation is not enough to “permit the court to infer more than the mere

possibility of misconduct[.]” Ashcroft, 556 U.S. at 679.

         Finally, the FAC does not allege that Defendants obtained any information, as required

by § 1030(a)(2) or that they furthered their intended fraud or obtained anything of value, in an

aggregate of at least $5,000, as required by § 1030(a)(4). For all the reasons above, Plaintiff’s

allegations fail to state a CFAA claim.

II.      Defend Trade Secrets Act, 18 U.S.C. § 1836

         Defendants move to dismiss Plaintiff’s DTSA claim.5 Because Plaintiff’s allegations are

adequate to state a claim, the Court denies Defendants’ motion.

         “Enacted in May 2016, the [DTSA] provides a federal cause of action to owners

of trade secrets that are misappropriated where the trade secrets are related to products used in

interstate commerce.” Gluten Free Baking Co. LLC v. Canyon Bakehouse Holdings, LLC, No.

3:17-CV-00146-MO, 2018 WL 2105375, at *2 (D. Or. May 7, 2018). The term trade secret

means:

         all forms and types of financial, business, scientific, technical, economic, or engineering
         information, including patterns, plans, compilations, program devices, formulas, designs,
         prototypes, methods, techniques, processes, procedures, programs, or codes, whether
         tangible or intangible, and whether or how stored, compiled, or memorialized physically,
         electronically, graphically, photographically, or in writing if--

         (A) the owner thereof has taken reasonable measures to keep such information secret; and

         (B) the information derives independent economic value, actual or potential, from not
         being generally known to, and not being readily ascertainable through proper means by,
         another person who can obtain economic value from the disclosure or use of the
         information[.]


5
  Plaintiff’s complaint cites 18 U.S.C. § 1831. The Court assumes Plaintiff intended to bring a claim
under 18 U.S.C. § 1836, which is the section that provides for civil proceedings. Similarly, the Court
disregards arguments Plaintiff makes pursuant to § 1832, a criminal statute, and instead applies the law of
the DTSA that applies to civil actions only. When amending Plaintiff’s FAC, Plaintiff must ensure that it
cites to the proper statute.


11- OPINION & ORDER
18 U.S.C. § 1839. In other words, “[a] trade secret is information that the owner has taken

reasonable measures to keep secret and that derives independent value from not being generally

known to others.” Gluten Free Baking Co. LLC, 2018 WL 2105375, at *2. “Misappropriation”

consists of (a) “acquisition of a trade secret” by a person who knows or should know the secret

was improperly acquired or (b) “disclosure or use of a trade secret of another without express or

implied consent.” 18 U.S.C. § 1839(5)(A)(B); Cave Consulting Grp., Inc. v. Truven Health

Analytics Inc., No. 15-CV-02177-SI, 2017 WL 1436044, at *3 (N.D. Cal. Apr. 24, 2017). “Thus,

the Act’s text contemplates three theories of liability: (1) acquisition, (2) disclosure, or (3) use.”

Cave Consulting Grp., Inc., 2017 WL 1436044, at * 3. “To survive a motion to dismiss a trade

secret misappropriation claim, the plaintiff must allege facts that plausibly support the claim that

the defendant ‘acquired the trade secrets by one of the improper means listed [under the

statute].’” Select Timber Prods. LLC v. Resch, No. 3:17-cv-00541-HZ, 2017 WL 3709066, at *3

(D. Or. Aug. 27, 2017) (citing AccentCare Home Health of Rogue Valley, LLC v. Bliss, No. 1:16-

cv-01393-CL, 2017 U.S. Dist. LEXIS 88125, at *12, 2017 WL 2464436 (D. Or. Apr. 13, 2017)).

       Defendants argue that Plaintiff’s DTSA claim is deficient in three ways: (1) Plaintiff fails

to allege what trade secrets Defendants misappropriated; (2) the material allegations in support

of Plaintiff’s DTSA claim are not directed at any of the four named Defendants in particular; and

(3) Plaintiff fails to allege how Defendants’ alleged DTSA violation caused its injury.

       Defendants cite Space Data Corp. v. X, No. 16-CV-03260-BLF, 2017 WL 5013363

(N.D. Cal. Feb. 16, 2017). In Space Data Corp., the Court held that “a high-level overview” of

purported trade secrets, such as “data on the environment in the stratosphere” was an insufficient

description of trade secrets. In addition, the complaint’s allegation that “Defendants have

engaged in other business activity based on Space Data’s confidential trade secret information,




12- OPINION & ORDER
which conflict with their legal obligations to Space Data,” id. at *2, was a conclusory assertion

that did not provide a reasonable basis for the Court to infer that Google improperly used Space

Data’s trade secrets. Id.

       The FAC in this case is distinguishable in two key ways. First, Defendants concede that

Plaintiff describes its trade secrets “in fair detail” and the Court agrees. Defs.’ Reply 7, ECF 25;

FAC ¶¶ 13, 14. Therefore, the description of Plaintiff’s trade secrets is not at issue. Second,

Plaintiff’s allegations of Defendants’ acquisition and use of the trade secrets is far more detailed

than in Space Data. After describing its proprietary and confidential information, FAC ¶ 13,

Plaintiff alleges that Defendants misappropriated this information in the following ways:

   -   In October 2017, Defendants conspired to use and began using Plaintiff’s proprietary
       engineering to develop a line of competing products. FAC ¶ 28.

   -   On October 16, 2017, Mr. Erickson provided to Mr. Lutskovsky a list of the propriety
       information they had already taken, including “Slack, Email, Docs, All BOMs,
       schematics, measurements, programs, etc[.]” FAC ¶ 33. Mr. Gee told Mr. Lutskovsky
       that he had taken breadboards. FAC ¶ 36.

   -   On October 18, 2017, Defendants “escalated their efforts to pull as much proprietary and
       secret information” as they could from Plaintiff’s computers. FAC ¶ 38.

   -   Defendants designed a competing line of products built off Plaintiff’s information and
       property. FAC ¶ 40.

   -   Defendants copied and deleted Plaintiff’s trade secrets and retained some of Plaintiff’s
       physical prototypes. FAC ¶ 43.

Taking these factual allegations as true, as well as all reasonable inferences that may be drawn

from such allegations, the Court finds that Plaintiff has raised a “right to relief above the

speculative level.” Twombly, 550 U.S. at 555. As the case proceeds, Plaintiff will have to

produce evidence to support these allegations as to each Defendant. However, at this stage of the

proceeding, Plaintiff’s allegations are adequate.




13- OPINION & ORDER
        Finally, Plaintiff’s allegation of injury is also adequate. Plaintiff must allege that

Defendants’ acquisition, disclosure, or use of Plaintiff’s trade secret caused an injury. See Alta

Devices, Inc. v. LG Elecs., Inc., 343 F. Supp. 3d 868, 877 (N.D. Cal. 2018) (plaintiff must allege

“defendant’s actions damaged the plaintiff”); Space Data Corp., 2017 WL 5013363, at *1

(same). Plaintiff alleges that due to Defendants’ deletion, removal, and destruction of company

assets (which would include trade secrets), Plaintiff was “forced to expend significant time and

money to restore business operations; the business incurred substantial and near terminal losses

in revenue, sales, production, and suffered irreparable damage to its reputation.” FAC ¶ 44.

Plaintiff seeks $200,000 in damages for the DTSA claim. Id. at ¶ 114(b).

        The allegations are enough to link Defendants’ acquisition and use of the trade secrets to

Plaintiff’s injury. See, e.g., Rockwell Collins, Inc. v. Wallace, No. SACV1701369AGJCGX,

2017 WL 5502775, at *3 (C.D. Cal. Nov. 10, 2017) (finding allegation of damage sufficient to

withstand motion to dismiss where plaintiff alleged it had to investigate to determine what

proprietary information was taken). Therefore, the Court denies Defendants’ motion to dismiss

the DTSA claim.6

III.    Injunctive Relief

        In the alternative to their motion to dismiss the DTSA claim, Defendants move to strike

Plaintiff’s prayer for injunctive relief because it is contrary to public policy and contradicts the

plain language of the DTSA. While Defendants may correctly forecast the Court’s unwillingness

to impose an injunction of the breadth requested by Plaintiff, it would be premature to issue such

a ruling at this time. Furthermore, Defendants do not explain how their motion meets the


6
  While Defendants generally argue that the DTSA claim also must be dismissed pursuant to Rules 8(a)
and 9(b), they make no specific arguments regarding how the Court’s analysis would reach a different
result than it does under Rule 12(b)(6). Therefore, the Court finds that the DTSA claim withstands all of
Defendants’ challenges to the adequacy of the pleading.


14- OPINION & ORDER
requirements of Rule 12(f), which allows the Court to strike from a pleading any “redundant,

impertinent, or scandalous matter.”

       Plaintiff responds that it does not seek an injunction under the DTSA. See Pl.’s Resp. 18.

Therefore, the Court denies Defendants’ motion to strike but directs Plaintiff, when amending its

complaint, to make clear in the prayer that it does not seek an injunction in connection with its

DTSA claim.

IV.    Leave to Amend

       Federal Rule of Civil Procedure 15(a) provides that a trial court shall grant leave to

amend freely “when justice so requires.” “[A] district court should grant leave to amend . . .

unless it determines that the pleading could not possibly be cured by the allegation of other

facts.” Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995). Because there are facts that could

cure the FAC’s deficiencies, the Court grants Plaintiff leave to amend the Complaint.

                                         CONCLUSION

       Defendants’ motion to dismiss [21] is granted in part and denied in part. Plaintiff is

granted leave to amend the FAC, consistent with the direction provided in this Opinion, within

14 days of the date below. If Plaintiff does not file an amended complaint within 14 days of the

date below, this case will be dismissed without further notice.

       IT IS SO ORDERED.



       Dated this _______________ day of_________________________, 2019.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge



15- OPINION & ORDER
